            Case 3:20-cv-00195-GPC-AGS Document 1 Filed 01/15/20 PageID.1 Page 1 of 12



                                                                                                                                                                ~ ^^, ,

                                                                                                                  ~
                                                                                                                  , ~ 52020
                                                                                                                                                                    ,~„
                                                                                                                    r---
                                                                                                                    ~~~                          ,
                     aJ~ir~ss, t~l~~~hone .m:1 i.ic>in:ifc n;~;r.'.~rrs, ai~~ c ~:n~i; a~.ir~s;.


                                                                   UNITED STATES DISTRICT COURT
                                                                  CF,NTRAL D1S"TRICT OF CALIFORNI,~

                                                                                                      ~.~sE
                                                                                                            ~~9~t`!~3 Z
               ~~~~~1 ~~S
                ~:~lL (bic;uJt               untkr~s~hiilt vru i~_r~ crrii
                                                                                                        ~~~         ,~
                                                                                                               Cu be supplieC hs u~~ C .;!. ~,~ t;i~~ L'nit~~~ Suns Dis:nct
                                                                                                                                                                              !.J'.:f;

                                                                                       Pzti[ioner,     ~ ~ O ~ 4 ~,                        ~ ~~~
                                                                                                                                                                          ~~~

                                                                         ~I17                                                                          A~IE~DED
              ~.            ~; S
                                ~.~y ~d~~~~~
              ~~b~~~                                                                                      PETITION FOR WRIT O:HA1~L,~S CORPUS
                                                                                                             B Y A PE[t~0:~` I~,` S"1-A IE C:USTUDY
                ~r- ~~~.~::~ E.. _~~Per.~~~ r~~;~e~~r, l.~' ono;:.-~u'rFio~trr.~                                        24 U.S.C. § 22~-~
                 H.1~';~' C 5           D~   p'~O~F PETITION
                                                                                                     P:..-~CEiCOI'Vi:Y OF CO`dl"ICTIO`:
                                                       ~                     `~! ~                   PP.LVIOUSL~' FILED, RELATED C.~~~~ IV' Ti-!1~ D;~TRICT COURT
                                                                                                     (Liif b~~ a~~e n~~n:b~~r )
                                ~Ve ~n~ ~~ l m                                               ~,~5, ~~
                                                                                                   ~~.~
                                            I~S1'RUCTIO~S -PLEASE READ CAREFULLY
      1 . To use this form, you mus! be a person who either is currentl}~ serving a sentence under
                                                                                                         a judgment against you in a Californ;a
state court, or will be serving a sentence in the future ui:der a judgment against you i;~ a Californi~~
                                                                                                           state cou;-t. `i"ou are asking for relief
fror.1 the conviction and,/or the sentence. This form is your petition for relief.
      2. In this petition, you may challenge the judgment entered by only one California state court.
                                                                                                              IFyou want to challenge the judgment
 entered by a different California state court, you must file a seo~rate petition.
      3. hake sure the form is typed or nzatly hand~.vritten. You must tell the truth and sign
                                                                                                     the form. If you make a fake statement of
a material fact, you maybe prosecuted for perjury.
     -~. Ans~~er all the queslion~. Yuu do nut need to cif: cafe la~v, but you do need to Mate the le~ieral
                                                                                                                 fzga; d~~urr an~~ operative facts
in support oEeach ground. 7ou may submit additional paves if necessary. If you do not fi:! out
                                                                                                       the form properly, you ~~~ill b~ as~~d to
submit additional or correct information. If you ~~ant to submit a legal brieFor arguments, you
                                                                                                        may attach a separate memo;sndum.
     ~. `iuu mwt include in tiii~ pz[i[i~n all the grounds for relieF from die conviction andior sentence
                                                                                                                  that you ci~allenge. _-1nd ;you
m ust state the facts that support each g:-ound. If you fail to set forth all the grounds in this
                                                                                                  petition, you maybe bsrrzd from przsenting
additional grounds at a later date.
     6. You il~u~t pay a fee of 55.00. If tl~e fee is paid, your petition will be Filed. If you cannot afford
                                                                                                                the fze, you may as;: to procezd
rn forma pa«p~ris (as a poor penoil). "i~o do tha!, y-ou mush fill out and sign the declaration of
                                                                                                     the test two pales of the form. Also, you
m ust have an authorized officer at the penal instit~~~ior. ~omplet~ ~f~e certiricate as to the amount of monzy
                                                                                                                     and se:uritizs on dzposit to
your credit in any account at the institution. If your prison account exceeds $2 .00, you mwt pay
                                                                                                          the tiling Cee.
     7. When y~uu have cumplzte~l [hr form, senu the original anil t~vo copies to
                                                                                        the following aa~ire~s:
                             Cl~r~ of the United Slatzs District Ceurt for the Central District of California
                             Uiiit~d States Courthouse
                             ATTN: Intakz/Uock~t Section
                             3lZ Furth Spring Strut
                             Los Angeles, California 9001?


~ .'; n'~ ~i 'I_'1                PI'.I~ITlO~' I OR ~VR11~ OP f1:16Ii:1S CORPI,'S I;1' A PIi1L~0\ f\' S'f:17'C: C(,'S"COD1'
                                                                                                                            12R l.'.S.0 > 2-'i 4)                             P.i ~r I i il I 1
           Case 3:20-cv-00195-GPC-AGS Document 1 Filed 01/15/20 PageID.2 Page 2 of 12


     PLF:.~ti!: ('C~.`,(i'LP."!~E 1'HI•_ l l~:.Ll~~~."l\:;, t~'1;:;1,~ .:~:'r,»r~r~ ~;: r::~~~.-",

           ihi; p~(ici~~n ~~~n~~r,~s:
              r-,
           ~.        ~ :l COIF"I~lit)Il 1I1~~ t~I' )~Il',c'tl~~.

          ~.         ~ ~iC1SUR ~i1S~I~~~;R~.

          ~. ❑ a parole probizm.
          -E. n other.

                                                                                              ETITIO

          1. ~'znue
                     a. Place of d~tetitiun                                                    ~ ~           r~~
                     b.     P~1~~ Or COIIV1CCl0il Qlll~ SellCellCt                                         ~ ~~




         ~.                 "ICCIOII On ~V~l1~~1 L~1c ~1~C1CI0[1 1S btlSl'l~ (.i;~~:~r
                                                                                                  •htio~i rrn~sfb~'I(dlf~-~,+i%tcaanil;o~, ,^~i~a;l~t_k~~.l!

                           N ~ tare of       Fe ses in~-ulvr~l ,~~<<~:,~~~- ,~„co~~„r~
                        ,~'~1AU11 t~          i
                    f                        '

                   b. Penal or other code section or sections:




                c.         C;~se nui;~her:                   ~~                                                                                                     ~~~,
                d. Datz of con~~iction:                                 j                                ,~ ~                         '~
                e.        Date of sentence:
                E         Length of szntence on each count:                         n                  ~                                      Q~°~(~                   (J(O~'



                b~
                Q         Plea ~~~~<<;, ~„t~ :
                          ❑ I~'ot guilty                                                    ~                      . Jet . ~ ~ ~9 ~~                                                  ~                     ~
                                                                                                                                                                                                                    ~   Y

                          ❑ G~iil[v
                                                                       ~~
                                                                            `~                '~             i                                     1 ~`' r                       ~}
                                                                                                                                                                                 V    c~~~
                          ❑ i1olo contenclerz                       ~~
                                                                                                                                                                                                  ~~~~          ~
              ~1.         klll~~ Of CCI1~ (,heck ant; :                  Y~




                     ~I!ud~e only                             ~          ~                                                                         ~             ,~jjYYL         ~ 1~~/


      3. Did you appeal to the California C                            rt of App al from the judgment of conviction                                            ❑ I'es             \o
              IE so, give the following infor                     lion ~i your           peal ~~,<<<~ ~+~; ~~ ,~ «py of r .~ c'~~~,~~ ~/..~pp~•,~ ;~;,~~,~ ~~ ~r:-,~r,:,~~<<~:
              a.        Case number:                                                      ~                      ~''!           K~l(~,           ~.Q       ~f~~,~.1'~'~                            7 ~''KQ
                                                                                                                                                                                          !~(~/°YI/~
              h.        Grounds raise~l;u;r«,.'~;:




':V-bl fG~'I ~i                    Pli"1~1'TION P(1R ~VRfT OI' f [:1f~Ii~S CORPI~~S EY rA PI[RSON I.A~
                                                                                                       Sf~:ATL C.~,'S'COD1'(~8 L' $.0 9 2?~-!1                                             "~ ,~: 3 ~~I 1
                                                                             ,~~,,r- ...~
                                                                                                                                                                                                                                                                                                             ~~ —
                                                                                                                        _.
                                                                                            ~ ~~ ..~..-~,,,_-.~- -~w. .-„~.           _-          —            — ---          --- --            ---                                                                                     - ~-
                                                                              ~,~                                                             ~~,,-~,           ~7:~-  , ~~-      -~-      ~~P' -~    . _ _   -fir                                                 ,~-~--~                                                          -~-_ .
                                                                                                                                                                                                                                                                                                                                     .;~~
                                                                                                                                                                                                                                                                                                                                                ~s
                                                                              ~'~~•
                                                                             ~,egc       )1C ,~f        ~~~;~.gL'1V;~~:
                                                                                   .~~. ~Ic.~,.r f ¢y~~_,sy ~ ro. `P x•j,rr
                                                                                                                            ~~ pg~,, ~-
                                                                                                                               n*
                                                                                                                         `>~ ~"-
                                                                                                                                      °a~~,~ f,'►,~.~     ;~a'11'~~
                                                                                                                                                'xCl'f~ '~J.~             ~~~
                                                                                                                                                                 ~rl(~^ _.;7,.
                                                                                                                                                                           . ~~ ~C~   rt =i7~ ~.4
                                                                                                                                                                                      _,
                                                                                                                                                                                                    i1~.~ ~~. ~~~~
                                                                                                                                                                                                            ~~ _.. l~~
                                                                                                                                                                                              ~ 14~ 7c~;; I~..~
                                                                                                                                                                                                                                                                       ~[      ~y
                                                                                                                                                                                                                                                                            ~Ly~_G~        'S ~~.~~+?l:~`
                                                                                                                                                                                                                                                                                            ::~  _ ~w~
                                                                                                                                                                                                                                                                                                              a,,/1
                                                                                                                                                                                                                                                                                                             'r  ~—{;~~~.'~
                                                                                                                                                                                                                                                                                                                         ,~y
                                                                                                                             e    i' ,•.'V :~ ~`~ ~ `, j?         '.~,          ,~I.,,., _ l
                                                                                                                                                                                           , ~,y~ ,~7 ~         ~~
                                                                                                                                                                                                                 ,~r                                                                          ~y-7~{,            '~ ~      - ,y.       c ,~i
                                                                                                                                                                                                                                                                                                                                      ,~.,.                        t
                                                                                      ~?         I T a~~~`r    -f
                                                                                                                                                                                                                              ~F                                                                                                          *1    '.
                                                                                                                                                                                                                                                                                                                                                              rI.[.~ ~
                                                                             t                    t        ~                                              r'             S                                N ~                         I'             fi r.                  i ~I~
                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                           `!'~i~.                    I                                                       J7                 Y    ~.                         1
                                                                                                                                                                                                                                                                                                                                                 ~"
                                                                                                                                                                                                                                                                                                                                                  ~J
                                                                                                        ,~.6a C r                     w.       Q ,~~.                                    r.,~          ~ i~ -- C ZL'.1 w          .vim l~~'~                     ~~. ~'~`C.i ,. !       ~r,~ ~
                                                                             i ~ . ~-
                                                                                                                        -  e~.
                                                                                                                    $ ~:~4~0~,
                                                                                                                                                          ~    .vJ   ~         ,,,~~L~
                                                                                                                               ~ ~:-~~~;-,~gv~ J =~';~ ~~,r~;- ~f~~'~~r~;. >.?~~~,;~~~
                                                                                                                                                                                                ~'i~   eta;.              ~. l~~b
                                                                                                                                                                                                             ~}~t~, ;~«~- ~~x, ~-af} '~~r; ~}'~'✓   ~)y'' .~
                                                                                                                                                                                                                                                  ~'~~     ~/
                                                                                                                                                                                                                                                            ~~r ~3~>~           ~,`f,'         a4
                                                                                                                                                                                                                                                                      ~`~~~- '. ~f ~! ~ ~e*~ ~f~
                                                                                                                                                                                                                                                                                                                                                 ~,(i
                                                                                                                                                                                                                                                                                                                                                ~,
Case 3:20-cv-00195-GPC-AGS Document 1 Filed 01/15/20 PageID.3 Page 3 of 12




                                                                                          ~~a              .a                                  ---               —                                         — ----- — _                                        _                        _                  __ _                              —
                                                                                      .A ,
                                                                                                                                                                                                                                                                                                                                                    ~~,~ }~~~~ I
                                                                                                                                                                                                                                                                                                                                                        ~~ ~~F~{
                                                                                                                                                                                                                                                                                                                                                    ~ s~.,     :~3 ~          --r..
                                                                                  b r-:-c.-.v-9
                                                                                            :   -~ t
                                                                                       ~.~                                                                                                                                                                                                                                                                '~~~;~
                                                                                                                                                                                                                                                                                                                                                             ~~
                                                                                                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                                                                                      ~1IK ~~~.
                                                                                                            L                                                                                                          :~i~                                                                                                                           ;y..~'irdiJ...
                                                                                                                                                                                                                                                                                                                                                       ;;
                                                                                                                                                                                                                                                                                                                                                    ~ ~T-
                                                                                  ~~~~ _~ ~~ ~ ,                                                                     .~~c~ed~~:~c~ by t~~~ GNes~~~~-n . _ser~irx~l~:~a~:. ~~t~.~~.hoai~ -~rtd Colle,~ s                                                                                               ~-r~~~ .~~-'
                                                                                                                                                                                                                                                                                                                                                     ice. fir.: a~!
                                                                             I 9/~~~ 4Y ~~lb'~ ~                                                                              ~11I\l~IJ ~~ rIIIJJ~~~~~~~ •1`._~~. /„ ~•~.15J i~J V.~ `.~~~``~~~
                                                                                                                                                                                                                                                                                                                                                         4
                                                                                                                                                                                                                                                                                                                                                '~           ~-.:.:.s~
                                                                                                                                                                                                                                                                                                                                                                    ~~
                                                                                                                                                                                                                                                                                                                                                I   ~~
                                                                                                                                                                                                                                                                                                                                                    ~~~~ ~
                                                                                                                                                                                                                                                                                                                                                              ~a~
                                                                                                                                                                                                                                                                                                                                                                 ?~
                                                                                                                                                                                                                                                    .~
                                                                                                                                                                                                                                                    .              e
                                                                                                        ~ a _
                                                                                                                                                                                                                                                              "
                                                                                                                                                                 ~~~6~$i.9 ~.'~.I~~Li~~~s7 ~4.-EF       ~~`a_    j .'_fI1(c~.~4 -. ...         .•~.r°Cjl..C   i"       4:~5 ~'i/fC. ~6.s a~i~•                              ~
                                                                                  ~r-b:.(\~'b\ ,
                                                                                    a ~~    y .'
                                                                                                                                                                                                                                                                                                                                                                    ~i
                                                                                                                                                                                                                                                                                                            ~'
                                                                                       ~'i ~j yA ~,j                                                             ~~
                                                                                        ~                       I       _         ~..:~.,m....
                                                                                                           7                                                                                                                                                                                                                                    r~~~,            ~~ ~
                                                                                                                                                                                                                       ~~
                                                                                              -   I        = ';                       /                              L/
                                                                                                                                                                                                                                                                                                                       P   TEc ,IID             ~'~~ i                       '`
                                                                                  ~      ~.           ~• .~$ 'i
                                                                                                                              ".I'~
                                                                                                                                                                                                                                                _            `J                         y                        !K~v##i131
                                                                                                                                                (.s3 Y
                                                                                                        ~r 2 ~                                                                                                                                                                      r1~~:.                        e ,~ F-~~~i~j1c
                                                                                                  ~.                                          ... .       ".                                                                       -,~..
                                                                                                                              f ~"'
                                                                                                                              ~                                                                                    a
                                                                                                                                      ~    K ~
                                                                                                                                                      ;~~                                                                                                                    ~~V'       ~ >        ~,D'          ;~                   J>~~:
                                                                             ~r           ~           „~ ~,         i
                                                                                                                    .        - ~r ,   ,~I ,           r    ,a~                                                                                                                                                                       .~
                                                                                                                                                                                                           /`'         P   7d~~F           ~ ^ ~~ r~'.'~w.             ~'~I~t1~~-             ~~f~ t
                                                                                                                                                                                                                                                                                            ~~j
                                                                                                                                                                                                                                                                                                             q-~1L~~II
                                                                                                                                                                                                                           ~.~-ca.:~ _~ ~ 1.u~~ ~                                      -      ---                --~--          -     -
                                                                                                                        —              -              - _--                                                                                   -- —
                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                              f YI
          Case 3:20-cv-00195-GPC-AGS Document 1 Filed 01/15/20 PageID.4 Page 4 of 12
                                                             I~



                                                                            r~~                c                             e ~
                             ~_~
                             ~,~
                            l G)        ~                         ~~                      Q                                                        f                     ~~ l/                           ~       ~1

                     ~~.    P~CJ UII




          /                            ~
                                                                  W~
          ~.         t ~OL! l~ll~~~C11, ~~1~ ~'0'u
                                                   al.i0 tl~z ~l PCTICIOR fQC P~CVI~
                                                                                     I~' «'ICI] [~1Z ~,tl~lrOfClG
                                                                                                                  I 5ll ~1'Z171~ ~,OLII'C Of 1112
                                                                                                                                                  ~_OL11'f 0~~.~
                 derision?             ❑~"es                                                                                                                                                              ~ F e~aj
                                                          ❑~,'o
                 J f SO TLVz Illz f0~j0'~.~Ifl~ IlltO
                                                      fRl3IlOR r,r~t~l ~it:,iil~ ~~ipx; n;rl::
                                                                                               Ptlf(iaii Jor R-Jvi:~.v,rn.i tlt. S!i~cr:n
                                                                                                                                          ir C,,~;rt i' tlr;~~ t/~_i , ~d..'~ILti;;
                 3.    CdSe Illllrib~C

                 b. Grou                rased ~,;;r ~~~ ;~i:


                            ~,~                              ~                                ~                                                          ~ r                    ~
                            ~~~                                                                                                                                                                                  ~~~
                             *;           Q ~. Q ~~ ~'                                                                       U ~                                                o~
                           c>>                      ,r111 2~                                      -            ~               ~~ce~
                           r~~ _                                                                                                     ~-.
                c.     Date of dzci;ion
               d. Result               `~f(                 ~61~~                                     ~ ~'~ '
                                                                                                            ~ ~i~`~i'S~~ ~~~                                                    ~~
                                                                  ~

                     .. ..                                        ~ ~                                                           ~~
                                                                                                                                      r~                  ~ ~~            ~
                                                                                                                                                                                  j%
                                                                                                                                                                                ~ ~

                                            ~.
                            ..:1                  ' '~ ~'                                                                i r                                 c, ~                ~


           b. Did you seek permission to file a lat~
                                                     appeal?                                          ❑Yes          ❑ ~Io

     b.   Have you previously filed any habeas petit
                                                     ions in any state court ~~~ith respect
                                                                                            to this judgment of conviction?
          ❑ Y'es   O No
                                                                              ~                             1
          If SO, ~IV~ Ile tO~~ObVlllb 1f7~0
                                                               df10[1 ~O     e    ~~] SU~~1       Z   lOR (itit; Li tio~~~~! ~~s
                                                                                                                                 tl ~              ~ ~~, r~'~(~rl;r~'h. i ' ~        ni .
          nrli~i,,, ort Ni~~ pe!~riuns i% d:~:~il~iGlrJ
                                                                      ~j_         r     E             ~,                              ~                   ~'''4U~
                                                                                                                                                                                            ~       ~ n.(flr:
                                                                                                                                                                                                            ~i

          1.     (1~ ~~flle Gt COLIC[:                                 ~                 ~j                 `
                                                                                                            'y~~/'
                                                                                         ,Jr                    (  ~~~/~~                 ~
                                                                                                         ~'~✓~~W1'lV                                                    ~       ~c

                 'I 2) Case number;
                                                                                          ~JJI                ~
                                                                                                                                                                                                          ~.~
                 l 3~ ~~ e 1 'll              Ifr~nli!~:1, tl+r dd(t (ii~f~ hUa
                                                                                  wu;(~unC:i uver fa li7t~~ri, n, ri~.~
                                                                                                                          ~~r;l o'.- l~.~r u:d~!ii~~,:            C..
`>"h:~ "ri ')                  f'L '( 'f0V~ I~     t ~1 R1"f OF f1:1 {~' 1 ~ (kP                                                                                                                                         I~.l
                                                                                               1 Pf S     V        ST:            "C ~         2.i l~ S       2                                 ~~,,.:   j l

                ~~ `~                                      ~                           ~~ ~~ ~ ~Qh~ I~I~ c' ~                                                                                   ~                    ~
                            l~e~'
            Case 3:20-cv-00195-GPC-AGS  ~~
                                       Document          ~
                                                1 Filed 01/15/20 ~~'~li     ill 5~--?~
                                                                  PageID.5 Page   of 12r~r
                                                                                                                                                       T
                                                                                                                                                            ~~~
                         (-1 ~~';u .ln.~~id~ntiarti~ he.irin~, h~l~i?                         ~ 1~~~ ~j Au


           1 ~ . ~0 ~'OU ~l:l~"L dP~' ~~C11~1011J I?01~ ~iCll~lll'~ ~1.~.,
                                                                           ll~cl{ hl:~ f].?[ ~~cl t~~~ll{C~ii I11 dlll" J~,l~t Of
                                                                                                                                  fC~1Cf.l~ ~~IUfI ~~ iC~l CcSL ref ((1
                   (~ilJ ~llljalllellt Of ~011~"I~IL~1I1~                   ~;l c'S         ~ ~'i)

                   l[ SU, ~f1'c Cf'1~ tO~101~'Ifl~? I:1fUC171'1ClOI1 r~urJ.~(!.td~ d
                                                                                     c,ij~; of N:~ p~~tifio~~ it ri;q:~~~b~t,:

                          1 ) 1~I~I11i OC COUCH:




                         ~~~~ ~lCZ EIlC~{ (~r it m;iiic;(, dic ddlc Nib f~~,~i;i~~n .a.:; lurr:~
                                                                                                 aver fd d~r~~risan auth~~ri~; ~ -,rdr- n.~~r!iii;]:




                                  ray               8                                                   i~ ~/ 1/Q. ~ ~'                                    i~dOrs
                                 ;b~                                   4.


                                                                                                ~                  P                       ~                                   -~
                                 ~~~                                                                                                                                                   ce
                                 <<j~,~                                                                         ~                                                                      /~r~~~.
                                (e)                       % ~                                    i~                                   o


         1 ~. Are }rou pi~~~entl~ represcn,.~l b;' ~ounszl'
               If so, provide namz, address and telephoy~
                                                                                                                                                                                      dl~


       ~~'HCREFORE, petitioner p
                                                                                                                                                               this proceeding,




       I decfar~ (or certify, verih~, or state] udder penalty of perju
                                                                                                                                  inb is true and correct.




      Lxecutecl on




C~: -ti9'~;~ 12~                 PL'.'ffT[OV' fOR ~~'RI'f OI~ IL\[3fi:~S CORPUS L'1'
                                                                                     A PIIRSOV fV' S"I':A"I'L CCS'I'OU'i" I'_.4 l'. ti,(: > 2~~~1~
                                                                                                                                                                       14v_ 9 ..1 i
            Case    8-cv-02784- QH- SC Document
             Case3'3:20-cv-00195-GPC-AGS  Document1~~          ~PageID.143
                                                   1 Filed 01/15/20 PageID.6 Page 6 of 12
                                         J    ~~      May 21 2019
   ~ ~                ~~~~                                             ` ~ u~
                                                          ~~ o; B ~ cv Z

                                                                          p            ~ B
        ~             ~         ~~                ~
                                                                   ~~.                        ~`'
~~                     ~ ~~ ~~~                                  ~Y~
                  ~v        C~ ~                          ~~
                                                          ~~~E            o          ~~~
~ ~~ ~ ~~~ r                      !~ yw
                                          ~. ~ (.~~~       ~.
~~      _~
        ~~                                ~                               f                       ~
   ~.                       i                         ~
    ~                       ~ °~                                              ~      r~~'
                                                   ~~~                            ~~ ~~
                           ~ ~~                                   ~s
                                                                                             ~ ~          .~         ~'
    ~Vl                                                                   ~~~,

~ ~~                       ~~- ~~~ ~                                  .                                  _ ,~ ~Z~~
                                                                                                                 ~
                                  ~~                                              r~~ ~y              ~- ., ,
                                      a                   r
                                                                                     ~"                            It l
                 ;,                                                                               ~/~ .,
                      ~~~o~               ~~                    ., .

             ~                                ~
                       D    r
                                            .R~
                                                      Fvv
                                                                                               ~f~ ~ ~'~ ~
                                                  ~1~
   ~/1~" ~ lI vY~                    r ll - " J
   V                                                                                                           Q~
                                                                                  /
                                                                                  l /

~~
        ~J
                      y~     ~
                                ~~~1/~
                                           ~                   '
                                                               h J//
                                                                   /~/
                                                                     1        ~
                                                                              a e,
                                                                                 1~ +~%/
                                                                                       J
                                                                                       /
                                                                                       //
                                                                                        ~~    d       -        /     /~°,
                                                                                  ~                        ~                ~         ~i
                                                                                                                                       ~ ~                     ~             ~       ~
                                                                                                                                                                                                                                     ~,                        ~ ~
                                                                                                               .~
                                                                                                               ..


~   1-                                                                                                                                                          ~
     ~~I~                           ~~ I~~~I~  1g                                                          ~I1~ggIt~q~l~l~~
                                                                                                                                             ~~I1               W !~~#~                   ~I                  f ~                                     (
                                                    ~
                                                    1!1tI
                                                    t 1
                                                                                                                                      8H           i! !                  d                         I      ~                                           it
                                     ~Eifi19   UtSWlIIlR~ ~~@~~ [i i                       n                   IlSiilBii
                 ~~   ~   4~

       ~                                       II~~~~, ~ In I~1 ~ ~ ~8                                              I ~ fl             .~           ~ ~                      ~i7
           tai                                                                                                      f~i i~~                ~I~ ~ 1~~~.~ .,                           .. ~
                                                    ~Ill~~~ii~~1          !!fp        it

                                                            ~
                                                                                             p~
                                                                                               t            ir,
                                                                                                                ~,ih.;  i      s
                                                                        ~         ~ i                     1~   n~ff
                                                                                                              .~    a•
                                                                                                                 ~~~~~I~     ~! lI~ :~ ~ ,                                                                                       ~        ~                    ~~ ..
      ~~~~L~~~~i~ ,f~~~~l~~ ~1 ~i~i ~f~~E~l~i~ll~=.. ~~i f!~~ ~~  ~~~~~~      ~~i
                                                                               ~i .~((~1~i~~~~       ~1~
                   (~ 1il ~ ~ ~          ~1C~~~I iii        ~~E~1  3 {~l  ~ l "      ~ ~ , y.,.~,~~`;    lip    lit   n~. ~t 8~~
                                                                                                                             8      ~ ,~~ .                                                                                 i
~        ~~l~ f
                 ~ ~~~~      ~ ~ ~ ~ ~~~~g~r~~~~~~
                                              P 8~~
                                                    u~~i~i ~~t~ ~~ I ,
                                                    X11.. !fl l~ ~i ~ ~.                                                                 I~l~ d~! i~.. ~ f~ ~~q~i              ,~ ... ~,~ ~
                 ~~I ~f~plRl~ 4llR~~l .!~ f~l                                                                                                        .
                  ~~ ~1 iL~1~((~~I~I~~~I~~~ ~(9 ~ ~ ~!~~~I~
              ~I~!                                                                 ~~ ,, ~ s~i~~ ~I~~                       ~ ~,.f ;; it ~I~ .. ~~,e~
                                                                                                                                                                                          ~                      f~l~~
                 iRl~
                 ~           ! ql~q!       ~8g~~~~,~~                f~i  ~         _ II  I r~    ~   ilk E~~i~Il~ ~I~I       ~ ~;. ~~,1~ ~ :~~i! .~~1 ~~
        11 f~!                                                  1
                                                                            ~;~~; ~~~~~~             ttt   n
                                                                                                            ~E4~~~ r~t f t~u    .i     f'N
                                                                                                                                       +r Iii              4~~~                      1
                                                                                                                                                                                                     1~
                                                                                                                                                                                                     ►~!                ~l
                                                                      f      t        y
                                                                                  _..ui,~~~~~ ~~~~q ~~ ~.~tlu ._~~ •`ait~ 1[ll~~~'"                                ~,4             '11
                                                                                                                                                                                 yit
                                                         ~~~tin! ~~;~•~,„~~.nt~{                                                                           •• a~iH!~y ~~~'~T: ►~°„1.!1~
                                                                                                                                                                                 'will    ~    'i~N;N(~~~,~   r         t                     ~            I                `
                                                                                                   I~'~. 'fl
                                                                                                                ~,•,,~,1'IN~c   .WI    Yli                     ..Il~r~~~
                                ~               Iin             ~~   ~ iL+Yi~lil~Wi1I                                                                                                      ~~,~ ~
             1111 ~ ~!~l~~~ 'Eal~~~~1~~...~id1!.~.. ~ ~,,,_„~'~6u~~~.'~etil~                              • _r'' ~ ,                                     ,~~~.~il1~
                                                                                                                                                           ~,,~ .6jj
                                                                                                                                                                   ,'~ ~~ ~;di~,!~ ~, r~ ~
                                                                                                                                                                                                              ,~~
         ~.,ur~,~         ,~              ~~Niil~~(D~~ !l►-~                                t~,d~~~ ~                                                ~t11,~  I                                                       ~
                                                                                                                                                                !V           ~41i1 ~ y~~~~
            u. ..-         ~~~ ~ ~;i~~~.9~1 ~1~maEiit~'~~~~;1k~~!~~!~~I~~,                          ~ gnn
       au~r~:~;,r~                                                                                                                                      i            ~          ~          I u`, 1 !!r
          F        1~        ~~                            ~ ~~ N~~~                      ~~ _     ~iuH~~H~ItN~~~~~`~11Mu~id ~~i ~~~

                                                                   ,~~~;,~ .:~Ell~Iif~     If~'l~I1~~Q~NI~l~~I(n~.       iuh~y~~    ~i   !     ill   ~              I~~!     ~i~; ~. . ~~.~wi~                  ~II~        ~
         ~~I~:ii ~!I 1~~~~~~!;~t~l~l~~l~:.i,                      ;                                                                                                               ~'4             i~a~~l~l~~
                                                                                                                   ~1ill.r,I~ ~~ii~ !~ ~8 I ! ~.~ ~u~~ ~ ~ ~,                                            ~(`'
         [~~l~ ~~Ii               _ 'im'n!,'~};~'[~~n,~p~(u1~f~I~~:~utN ~II~iHl~I~~t ,f~~ C~~~~4~1ii~
                      ~~I.~i~~f+t~l
                                                                                                                -~~n~p"!!           ~~~~!  ~I!     Iig!      ~f~!       N~. Il
                                                                                                                                                                                      ' ~.ul~ p~F"«~.~~
                                                                                                                                                                                     ~1~,~   ~l ~~~~              ~I Hgll~t~~ _                                             ~
          G~~'{~,"'ri ' ~m~I~~ `~,'I IISIFIl~!'~il~Ef' ~ '~~ ~~~~,..;~~s~[~I~    ~'nr , E~     ~il~g I ~r~~;,r,/~~
                                                ~~~~~
                                                    pi~
                                                     t ~I~~~~                    fw~~~~~~~~~~~~            ~a~~1~~~1i~~1'i            '~~'          ~,     ~
           ~~ir~l~~tl~~ 1~,~1~~:u i!{~~                                                                                                                                            ~ .~                                         !~                ~             ~
            ~~~i~lfl 9R. il~~ ~~I,~,                                                   .~l,            ti9ir ~!          iife          ~~y         ~.
                               ,~~~ .           ~~''~~'~.,~                      ►~ ~_. , ~ ~ ,~                                      i
       'nt~1            ► ~-~
                     II~1~1. , ~.!. , IlE~lfl~lll~,M.~~i1~~            ~I~t_.~~tri~ls1~,,,t ~!I            ~                                  9!                                                                                                                            ~
                                                                                                                                                                                                                                                                                Case 3:20-cv-00195-GPC-AGS Document 1 Filed 01/15/20 PageID.7 Page 7 of 12




     ~,r~~:~lll{~iR1                                                                                                                                                                                              Rid           (~                             ~~ r
                                                      r ~ 111~UAtilI1~~~N!~~ii~~~If
      ~ ~~~;~.~~l~i ~~..I f~~Nu~.~~ . ~1l ~~I~lli N~~, '                                               I~!   d                                     il~~      ~~i                 ~~I f~~ .!t
            ~p
           t~''" I!           ~1 W~!~~~ql~~~.,~tll~il~   i~lt~a~"' i ~fMf~ll1~~       ~~~        1~                                                  l~l I~IIN~I                 g1~ I~NU                                   ~
       ~~~~                          1~~         ~qW~~'~i                fi~~l~l ili            l~i~li                                                ~11~~                          ,,
                                                                                                                                                                                                                                                                       .-
                                                                     PRISONER_CNIL_RIGHTS,BAM
               Case 3:20-cv-00195-GPC-AGS Document 1 Filed 01/15/20 PageID.8 Page 8 of 12     1

                                               U.S. District Court
                              Eastern District of California -Live System (Fresno)
                              CIVIL DOCKET FOR CASE #: 1:19-cv-00840-BAM



(PC)Lewis v. Bitter et al                                                  Date Filed: 06/14/2019
 Assigned to: Magistrate Judge Barbara A. McAuliffe                        Jury Demand: None
 Case in other court: California Southern, 3:19-cv-00860                   Nature of Suit: 550 Prisoner: Civil Rfights
 Cause: 42:1983 Prisoner Civil Rights                                      Jurisdiction: Federal Question

Plaintiff
 Terry Lewis                                                represented by Terry Lewis
                                                                           D-30617
                                                                           CALIFORNIA STATE PRISON,LOS
                                                                           ANGELES COUNTY (4670)
                                                                           P.O. BOX 4670
                                                                           LANCASTER,CA 93539-4ti70
                                                                           PRO SE




 Defendant
 M.D. Bitter
 Warden

 Defendant                                              ~-~                 ~~.
                                                  '                        `4
 Herrera
 Correctional Officer

 Defendant
 Sanchez
 Laundry Lady
 Defendant
 Attorney General of California


  Date Filed        #       Docket Text

  05/03/2019            1   COMPLAINT against Attorney General of California, M.D. Bitter, Herrera, Sanchez, filed by
                            Terry Lewis.($400 Filing Fee, F'ee Not Paid, IFP Not Filed)(Attachments: # 1 Civil Cover
                            Sheet)

                            The new case number is 3:19-cv-860-JLS-RBM. Judge Janis L. Sammartino and Magistrate
                            Judge Ruth Bermudez Montenegro are assigned to the case.[Case in Screening per 28 USC
                            1915](jms)[Transferred from casd on 6/14/2019.](Entered: 05/07/2019)

  05/13/2019            2 ORDER dismissing civil action.._ without prejudice for failing to pay filing fee required by 28
                          USC 1914(a) and/or failing to move to proceed in forma pauperis pursuant to 28 USC 1915(a).
                          If Plaintiff fails to either prepay the $400 civil filing fee or complete and submit the enclosed
                          Motion to Proceed IFP within 45 days, this action will remain dismissed without prejudice and
                          without further Order of the Court based on Plaintiffs failure to satisfy 28 U.S.C. § 1914(a)s
                          fee requirements.(Blank motion to proceed in forma pauperis mailed to Plaintiff.Signed by
          Case 3:20-cv-00195-GPC-AGS Document 1 Filed 01/15/20 PageID.9 Page 9 of 12

                ~~ ~: ~c~ ~~~Z~~~ ~s~~ ~ s                                             D ~~
                                                             Y

    1~Q
                   c~~~~                   ~,~~
                                                                                        ~P ~
                                                   ~~, ~ I~
jh                            ~
      ~         ~                                                            ~~~~ss ~~ ~
                                                             wt~v~.
                    ras~c~                 ~-       ~                                                ,~~ h~
L                       ~~J   ,
                              ~    (~ ~~(                        ~y~ .~r0
                        ~~                 ~~ ~o
 1„~~                                  ~~ ~ ~~                               r        der       ~~
                                                                  ~~ ~~
'~~G~
                                                   C~
                                                   ~~                    ~
          ,~
                         ~X                       ~ ~~
               ~~
                                                ~ G~~~j                                              ~.
                                  ~~                                              ~             ~~~ d

                                                  ~~c~
                     ~ ~                                                                    ~
                                                                                            i
                                                                                                 t
                                                                                                lY
                                                                                                          ~
                          ~Q               ~i                                          ~
           ~                                                             o~ ~,,~; t ~
                                                  ~~
                ~ ~ .n ~                                    v~~~~                 ~ ~~
                                       ~                ,
                         ~~                             ~        ~                 ^!
                                                                                    y I                   ~
                                                                     r           -~ (
                                                                                    '~

                    ~                                            ~~
    Case 3:20-cv-00195-GPC-AGS Document 1 Filed 01/15/20 PageID.10 Page 10 of 12


• £~`~~~~                                DEPARTMENT OF THE NAVY
                                    BOARD FOR CORRECTION OF NAVAL RECORDS
 ~,                                    701 S. COURTHOUSE ROAD, SUITE 1001
                                             ARLINGTON, VA 22204-2490


                                                                     Docket No. NR20190008985
                                                                     September 30, 2019

     TERRY LEWIS #D30617
     C1~LIFORNIA STATE PRISON-LOS ANGELES CO                       TY                                 ~
     P.O BOX 4670
     FACILITY D BLDG 4 BED 215                                                                     ~~
     LANCASTER CA 93539                                              ,/~
                                                                     rr
                                                                                    ~s
     Dear TERRY LEWIS #D30617:                                  I ~~~

     This is in reference to your application for correction of your naval record pursuant to Title 10,
     United States Code, Section 1552.

      A review of your application revealed that it contains incomplete infor      ~i6n. Please complete
     the enclosed DD Form 149, providing the information requested below           enable e Board for
     Correction of Naval Records(Board)to process your application.

          Item lb: Exact full name ofthe applicant.
          Item 1e: Social security number.
          Item 5: Specific corrective action desired.
          Item 6: Reason you believe the record is in :rr~rlr or unjust.                          _~ [`
     _X _ Item 8a: Date of discovery ofthe alleged er ~r"or injustice.           "~
          Item 8b: Reason why the Board should fins! it in the interest ofjustice
                    application (if three years have passed since the error or injustice
          Item 9: Supporting documentation was indicated but not provided.
          Item 12: If the petitioner is deceased or incompetent, proof of death or inc~
                    valid power of attorney, must accompany the application.
          Iterr~ 13a or 13c: Coi~lplete current mailing address or e-mail address.
          Item 15: Applicant(or heir or legal representative, ifthe applicant is dece~
                    incompetent) must sign the application.                           ~

                                                        Sincerely,

                                                     ~~
                                                        J. NICOSIA
                                                        J. F. N COS.
                                .~~ ~~                    y dir 'on



            ~    ~                                               Y yV

                                                                l~"`
                ~so►~                         ~~~~               ~~
                                                                                                                                                               tiaS3~Y                       ~- ~h_` ~-c~.yes r:~.ai~
                                                                                Californ' St~"Pri;
                                                                                                                                                               Q1102/2020                   ~~nn.~~~
                                                                                 Name: ,c          G,                                                                      i                  ~„d t1
                                                                                 CDC #: ~                                                                      ..,                 ~.
 Case 3:20-cv-00195-GPC-AGS Document 1 Filed 01/15/20 PageID.11 Page 11 of 12




                                                                                `Facility    ~uilding                                                                                          ZIP 93536
                                                                                 P.O. Box~_                                                                                                  011D11654181
                                                                                                                                                               r         ,~
                                                                                 Lancaster, CA 93539
                                                                                                                                         ~f         n                    ~~~;:~~
                                                                                                                                                           "
                                                                                                                                                           i ~ u ~ ,11fORNi
                                                                                                                                                    '~pv   -       Y(1W o.r..
                                                                                CALIFORNIA DEPARTMENT OF CORRECTIONS AN
                                                                                                                       D           ~Q.        py~              his
                                                                                REHABILITATION INDIGENT INMATE MAIL                                                                            ~~
                                                                                Facility Post Office Boxes
                                                                                                                                  p7J, 1
                                                                                                               D-q,                   Gay ~ ~               f~ '" ~~
                                                                                Facility A - P.O. Box 4430                                                                              ~
                                                                                Facility B - P.O. Box 4490     GENE!gr
                                                                                Facility C - P.O. Box 4610
                                                                                Facility D - P.O. Box 4670
                                                                                Minimum(MSF)4730


                                                                                                                     TEDMA~pN
                                                                                                                                ~s~~~~          ~s                       ~~
                                                                                Legal Mail - P.O. Box 8457                         V~ ~                 ~~l~~~~~~~~
                                                                                Money Orders - P.O. Box 8487                                                                                             ft~~
                                                                                                                                                    ~~
~ ,
—.     - .~ -                 - _              _               _                          ,. , a




                                                                                                                       ~'~J

     UNAUTHORIZED ITEMS WITHIN INMATE MAIL
     If mail contains these items, it will result in an issuance of a CDC Form 1S19 Notification ofDisapproval     t
     • No Pee]&Seal,padded, cazdboazd or bubble wrap envelopes.
     • No cazdstock, sketch pads, construction paper or colored paper.
     •No musical greeting cards, videos, CD's, or cassette tapes.
     • No cash. No pens, pencils,.or markers.
     •No identification cazds, credit cards, bank cazds, phone cazds, etc.
     • No polaroid photo~phs, negatives, slides, or photo albums. No photos depicting drugs and/or drug
       peraphemalia. No photos, drawings, magazines, and/or pictoriele displaying frontal nudity of either gender.
       Nothing which depicts, displays, or describes sexual penetrarion or sexuel acts,                                AUTHORIZED ITEMS WITIiIN INMATE MAIL
       No gang af~ilisted material, head gestures, or signs.                                                           •40 postage stampsl40 envelopes(Prepaid postage must not show the date)
       No items of clothing, food, hard plastic, metal, wood items, magnets,rubber, stickers, glue and/or glitter.     • Letters/greeting cazds
     •No tattoo patterns or tracing patterns. No jewelry.                                                              • 10 photographs(no lazger than 8" x 10")
                                                                                                                                                                                                    Case 3:20-cv-00195-GPC-AGS Document 1 Filed 01/15/20 PageID.12 Page 12 of 12




     • No mail containing unl~own substance, any powder,liquidand/or solids.                                           • Checks/money order with Inmate's name and CDC#
       No unauthorized comspondence between inmates/pazolees.                                                          • Writing paper (wlilte/yellow lined only)
      • No lipstick, perfume, cologne, and scents on the contents or envelope.                                         •Publications(books, magazines, newspapers) MUST some direcfly from vendor
        No items which maybe deemed a threat to the safety Qnd security ofthe institution, or any                      •For funds to be mailed directly to Inmates account, send through
        correspondence deemed cixcumvention ofthe mail policies and procedures.                                          www.jpay.com or(800)574-5729
      • All incoming mail must have full return address.                                                                                                                                                             `\~I
